Pee Cukiam.
It will be readily seen if the judgment of Nunn, J., should be reversed by this Court, it could not benefit plaintiff, as the election has already been held on 4 November, 1930.
In Glenn v. Culbreth, 197 N. C., at p. 678, citing numerous authorities, it is said: “The law provided for the regular city election on the first Monday in May, 1929. It was conceded in the oral argument that the election was held and the defendants, commissioners, were elected. The injury complained of has thus become accomplished and completed. Hence, the appeal presents, in its final analysis, only a moot or abstract question. The uniform rule adopted by this Court is to the general effect that such questions will not be considered.”
“The appeal therefore raises a question which is abstract or academic.” Board of Education v. Commissioners of Johnston, 198 N. C., 430. The Court will take judicial notice of the fact that the general election was held on 4 November, 1930.
For the reasons given, the appeal is
Dismissed.